UNITE STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25287 TOWER FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) INDIANA 35-2051170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana 46802 (Address of principal executive offices) (260) 427-7000 (Registrant’s telephone number) Indicate by check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (See definition of “accelerated filer or large accelerated filer as defined in Rule 12b-2 of the Act). Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2of the Exchange Act). YesoNox Number of shares of the issuer’s common stock, without par value, outstanding as of August 7, 2007: 4,062,199. 1 Forward-Looking Statements This report, including the section on “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, includes "forward-looking statements." All statements regarding our anticipated results or expectations, including our financial position, business plan and strategies, are intended to be forward-looking statements within the meaning of the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Typically, forward-looking statements are predictive and are not statements of historical fact and the words "anticipates," "believes," "estimates," "seeks," "expects," "plans," "intends," and similar expressions, as they relate to us or to management, are intended to identify forward-looking statements. Although we believe that the expectations reflected in these forward-looking statements are reasonable, and although we have based these expectations upon beliefs and assumptions we believe to be reasonable, these expectations may prove to be incorrect. Important factors that could cause actual results to differ materially from our expectations include, without limitation, the following: · Our dependence on key management personnel; · the risk of losses due to loan defaults by larger commercial loan customers or a significant number of borrowers; · Our dependence on a favorable local economy in our primary service area; · the effect of government regulation on our ability to grow and compete; · the effect of changes in federal economic and monetary policies and local competition on our ability to attract deposits, make loans and achieve satisfactory interest spreads; · general changes in economic conditions, including interest rates, interest rate spreads, and real estate values; and · restrictions imposed on the our by regulators or regulations of the financial services industry. We also refer you to a discussion of the many other risks and uncertainties described under “Risk Factors” in our Annual Report on Form 10-K, in our Quarterly Reports on Form 10-Q, or in other reports we file from time to time with the Securities and Exchange Commission, which are available on the Commission’s website at www.sec.gov. 2 INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements page no. Consolidated Condensed Balance Sheets at June 30, 2007 (unaudited) and December 31, 2006 4 Consolidated Condensed Statements of Operations for the three and six months ended June 30, 2007 and June 30, 2006 (unaudited) 5 Consolidated Condensed Statements of Changes in Stockholders’ Equity for the six months ended June 30, 2007 and June 30, 2006 (unaudited) 6 Consolidated Condensed Statements of Cash Flows for the six months ended June 30, 2007 and June 30, 2006 (unaudited) 7 Notes to Consolidated Condensed Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 25 Item 4.Controls and Procedures 27 PART II.OTHER INFORMATION Item 1.Legal Proceedings 28 Item 1a.Risk Factors 28 Item 4.Submission of Matters to a Vote of Security Holders 28 Item 6.Exhibits 28 SIGNATURES 29 3 Index PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Tower Financial Corporation Consolidated Condensed Balance Sheets At June 30, 2007 and December 31, 2006 (unaudited) June 30, December 31, 2007 2006 ASSETS Cash and due from banks $ 6,977,240 $ 14,393,790 Short-term investments and interest-earning deposits 154,569 8,863,112 Federal funds sold 10,631,456 5,608,064 Total cash and cash equivalents 17,763,265 28,864,966 Securities available for sale, at fair value 67,895,093 69,491,806 FHLB and FRB stock 3,112,500 3,078,400 Loans held for sale 9,455,115 - Loans 581,782,504 550,450,313 Allowance for loan losses (7,175,809 ) (6,870,442 ) Net loans 574,606,695 543,579,871 Premises and equipment, net 6,782,316 5,870,699 Accrued interest receivable 3,779,111 3,620,368 Bank owned life insurance 11,047,397 10,851,519 Other assets 7,199,385 5,797,183 Total assets $ 701,640,877 $ 671,154,812 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ 76,035,017 $ 77,772,481 Interest-bearing 519,523,019 508,997,823 Total deposits 595,558,036 586,770,304 Federal Home Loan Bank (FHLB) advances 33,850,000 11,200,000 Junior subordinated debt 17,527,000 17,527,000 Accrued interest payable 1,623,428 1,716,994 Other liabilities 2,546,390 2,982,675 Total liabilities 651,104,854 620,196,973 STOCKHOLDERS' EQUITY Preferred stock, no par value, 4,000,000 shares authorized; no shares issued and outstanding Common stock and paid-in-capital, no par value, 6,000,000 shares authorized; 4,063,647 shares issued and outstanding at June 30, 2007 and 4,043,882 at December 31, 2006 39,053,685 38,536,406 Treasury stock, at cost, 14,735 shares at June 30, 2007 (224,655 ) - Retained earnings 12,559,285 12,523,750 Accumulated other comprehensive income (loss), net of tax of($439,059) at June 30, 2007 and ($53,785) at December 31, 2006 (852,292 ) (102,317 ) Total stockholders' equity 50,536,023 50,957,839 Total liabilities and stockholders' equity $ 701,640,877 $ 671,154,812 The following notes are an integral part of the financial statements. 4 Index Tower Financial Corporation Consolidated Condensed Statements of Operations For the three and six months ended June 30, 2007 and 2006 (unaudited) Three Months ended Six Months Ended June 30 June 30 2007 2006 2007 2006 Interest income: Loans, including fees $ 11,088,346 $ 9,076,121 $ 21,406,436 $ 17,221,565 Securities - taxable 668,747 524,597 1,331,162 1,015,161 Securities - tax exempt 195,166 169,863 395,941 317,255 Other interest income 21,574 162,912 240,653 307,915 Total interest income 11,973,833 9,933,493 23,374,192 18,861,896 Interest expense: Deposits 5,712,457 4,389,514 11,388,342 7,983,268 Short-term borrowings 516 516 FHLB advances 397,313 369,069 589,057 721,249 Junior subordinated debt 279,957 209,230 561,606 418,461 Total interest expense 6,390,243 4,967,813 12,539,521 9,122,978 Net interest income 5,583,590 4,965,680 10,834,671 9,738,918 Provision for loan losses 1,500,000 475,000 2,925,000 1,050,000 Net interest income after provision for loan losses 4,083,590 4,490,680 7,909,671 8,688,918 Noninterest income: Trust and brokerage fees 718,607 603,542 1,564,490 1,394,498 Service charges 220,494 141,182 489,525 319,864 Loan broker fees 57,093 4,409 82,590 35,028 Loss on sale of securities (1,760 ) - (1,760 ) - Other fees 435,599 346,630 784,265 737,674 Total noninterest income 1,430,033 1,095,763 2,919,110 2,487,064 Noninterest expense: Salaries and benefits 2,976,922 2,564,673 5,972,423 5,067,656 Occupancy and equipment 660,552 511,668 1,348,745 991,845 Marketing 99,380 124,290 178,422 296,636 Data processing 230,228 177,644 458,177 323,611 Loan and professional costs 367,022 328,998 725,835 549,784 Office supplies and postage 117,458 122,457 240,842 229,096 Courier services 94,962 86,939 195,771 179,645 Business development 183,996 138,511 341,748 243,455 Other expense 572,056 288,294 1,002,908 561,483 Total noninterest expense 5,302,576 4,343,474 10,464,871 8,443,211 Income before income taxes 211,047 1,242,969 363,910 2,732,771 Income tax expense (benefit) (6,065 ) 330,990 (29,815 ) 827,690 Net income $ 217,112 $ 911,979 $ 393,725 $ 1,905,081 Basic earnings per common share $ 0.05 $ 0.23 $ 0.10 $ 0.47 Diluted earnings per common share $ 0.05 $ 0.22 $ 0.09 $ 0.46 Average common shares outstanding 4,073,678 4,017,254 4,071,181 4,012,652 Average common shares and dilutivepotential common shares outstanding 4,146,386 4,119,906 4,152,975 4,128,173 Dividends declared per share $ 0.044 n/a $ 0.088 n/a The following notes are an integral part of the financial statements 5 Index Tower Financial Corporation Consolidated Condensed Statements of Changes in Stockholders’ Equity For the six months ended June 30, 2007 and 2006 (unaudited) Common Accumulated Stock and Other Paid-in Retained Comprehensive Treasury Capital Earnings Income (Loss) Stock Total Balance, January 1, 2006 $ 38,006,929 $ 9,478,812 $ (217,687 ) $ - $ 47,268,054 Net income for 2006 1,905,081 1,905,081 Change in net unrealized appreciation(depreciation) on securities available for sale, net of tax of $414,641 (737,139 ) (737,139 ) Total Comprehensive Income 1,167,942 Cash dividends paid ($0.04 per share) (321,009 ) (321,009 ) Issuance of 11,374 shares of commonstock for stock options exercised,including tax benefit 146,308 146,308 Stock compensation expense 57,666 57,666 Balance, June 30, 2006 $ 38,210,903 $ 11,062,884 $ (954,826 ) $ - $ 48,318,961 Balance, January 1, 2007 $ 38,536,406 $ 12,523,750 $ (102,317 ) $ - $ 50,957,839 Net income for 2007 393,725 393,725 Change in net unrealized appreciation(depreciation) on securities available for sale, net of tax of ($352,804) (686,944 ) Change in net unrealized gain (loss)on cash flow hedge, net of tax of ($32,470) (63,031 ) (63,031 ) Total Comprehensive Income 330,694 Cash dividends paid ($0.088 per share) (358,190 ) (358,190 ) Issuance of 36,500 shares of commonstock for stock options exercised, including tax benefit 473,418 473,418 Stock compensation expense 43,861 43,861 Repurchase 14,735 shares of common stock (224,655 ) Balance, June 30, 2007 $ 39,053,685 $ 12,559,285 $ (852,292 ) $ (224,655 ) $ 50,536,023 6 Index Tower Financial Corporation Consolidated Condensed Statements of Cash Flows For the six months ended June 30, 2007 and 2006 (unaudited) (unaudited) Six Months ended Six Months ended June 30, 2007 June 30, 2006 Cash flows from operating activities: Net income $ 393,725 $ 1,905,081 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 500,908 403,893 Provision for loan losses 2,925,000 1,050,000 Stock compensation expense 43,861 57,666 Earnings on life insurance (195,878 ) (192,504 ) Loss on sale of AFS securities (1,760 ) - Change in accrued interest receivable (158,743 ) (293,890 ) Change in other assets (1,107,063 ) (1,602,290 ) Change in accrued interest payable (93,566 ) 297,025 Change in other liabilities (436,285 ) (171,480 ) Net cash from operating activities 1,870,199 1,453,501 Cash flows from investing activities: Net change in loans (51,605,447 ) (55,233,583 ) Purchase of loans (3,869,618 ) (9,136,078 ) Purchase of securities available for sale (3,685,633 ) (8,735,350 ) Proceeds from maturities of securities available for sale 2,751,037 1,849,222 Proceeds from sale of securities available for sale 1,490,040 - Purchase of FHLB and FRB stock (34,100 ) - Proceeds from sale of participation loans 12,068,126 8,161,735 Purchase of premises, equipment and leasehold expenditures (1,414,610 ) (1,570,603 ) Net cash from investing activities (44,300,205 ) (64,664,657 ) Cash flows from financing activities: Net change in deposits 8,787,732 49,283,996 Net change in short-term borrowings Cash dividends paid (358,190 ) (321,009 ) Proceeds from issuance of common stock from exercise of stock options 403,913 114,571 Tax benefit from exercise of stock options 69,505 31,737 Proceeds from FHLB advances 71,100,000 53,000,000 Repayment of FHLB advances (48,450,000 ) (51,500,000 ) Repurchase of common stock (224,655 ) - Net cash from financing activities 31,328,305 50,609,295 Net change in cash and cash equivalents (11,101,701 ) (12,601,861 ) Cash and cash equivalents, beginning of period 28,864,966 37,908,337 Cash and cash equivalents, end of period $ 17,763,265 $ 25,306,476 Supplemental disclosures of cash flow information Cash paid during the year for: Interest $ 12,633,087 $ 8,825,953 Income taxes 540,000 1,455,141 The following notes are an integral part of the financial statements. 7 Index Tower Financial Corporation Notes to Consolidated Condensed Financial Statements Note 1 Organization Tower Financial Corporation, collectively with its subsidiaries, the “Company,” was incorporated as an Indiana corporation on July 8, 1998. We are a financial services holding company with one bank subsidiary, Tower Bank & Trust (or the “Bank”), a trust company subsidiary, Tower Trust Company (or the “Trust Company”), and two unconsolidated subsidiary guarantor trusts, Tower Capital Trust 2, and Tower Capital Trust 3. The Bank is an Indiana chartered bank with depository accounts insured by the Federal Deposit Insurance Corporation (“FDIC”) and is a member of the Federal Reserve System. The Trust Company is an Indiana Corporation formed on January 1, 2006.Tower Capital Trust 2, and Tower Capital Trust 3 are unconsolidated, wholly owned Delaware statutory business trusts formed in December 2005 and December 2006, respectively, for the exclusive purpose of raising Federal Reserve approved capital through the issuance and sale of securities known as trust preferred securities.The Bank has a direct wholly owned Nevada investment subsidiary, Tower Capital Investments, Inc., that was formed on July 1, 2006 for the purpose of holding long term investments and an indirectwholly-owned subsidiary, Tower Funding Corporation. Tower Funding Corporation is a Maryland real estate investment trust, or “REIT”, formed as well on July 1, 2006.The REIT purchases mortgage-backed real estate loans from the Bank. In 2006 we opened a loan production office in Indianapolis, Indiana.In the fourth quarter of 2006, we filed an application with the Indiana Department of Financial Institutions and the Federal Deposit Insurance Corporation to form Tower Bank of Central Indiana (or “TBCI”), to be located in Indianapolis.Once formed and capitalized, the plan was to invest capital into the TBCI and own 51% of the common stock of TBCI.Our applications were approved by the Indiana Department of Financial Institutions and Federal Deposit Insurance Corporation.However, we announced in June 2007 that we had elected to defer further action on the Indianapolis de novo bank project due to management’s perception of current Indianapolis market conditions for de novo banks, as well as management’s positive assessment of other opportunities available to us closer to Fort Wayne, Indiana.We have since closed our loan production office in Indianapolis in June 2007. We began the year with four distinct operating segments, which are further detailed in Note 6 of the Financial Statements.The segments were Banking, Indianapolis operations, Wealth Management, and Corporate and Intercompany.The segments are evaluated separately on their individual performance, as well, as on their contribution to the Tower Financial Corporation as a whole.In June 2007, we made the decision to cease operations in Indianapolis and therefore, to no longer report as a separate segment.Refer to Note 6 for further detail on that decision. The Bank opened on February 19, 1999 and provides a range of commercial and consumer banking services from six locations in its market area comprised of the metropolitan area of Fort Wayne and Allen County, Indiana. Those services reflect the Bank’s strategy of focusing on small- to medium-sized businesses and individual customers. The Bank’s lending strategy is focused on commercial and commercial mortgage loans and, to a lesser extent, on consumer and residential mortgage loans. The Bank offers a broad array of deposit products, including checking, savings, and money market accounts, certificates of deposit and direct deposit services. Prior to January 1, 2006, the trust investment and management services were offered by the Bank and are now offered by Tower Trust Company. The Bank’s and the Trust company’s main offices are located at 116 East Berry Street in downtown Fort Wayne, Indiana, which also serves as the Company’s corporate headquarters. The Bank also has six branch locations within its market area, a branch location in Angola, Indiana, and a loan production office in Warsaw, Indiana. Note 2 Summary of Significant Accounting Policies Nature of Operations, Industry Segments, and Concentrations of Credit Risk: Tower Financial Corporation was incorporated on July 8, 1998. Our wholly-owned banking subsidiary, Tower Bank & Trust Company (the "Bank"), commenced operations on February 19, 1999. The Bank has a wholly-owned investment subsidiary, Tower Capital Investments, that began operations on July 1, 2006.Tower Capital Investments owns a real estate investment trust (REIT), Tower Funding Corporation, that also began operations on July 1, 2006.Tower Capital Investments and the REIT were formed to provide additional flexibility for capital generation and tax effectiveness.The Bank contributed mortgage-backed real estate loans to the REIT upon formation.On January 1, 2006, we formed Tower Trust Company (the “Trust”).The Trust is a wholly-owned subsidiary of the Company and provides wealth management services. Prior to the formation of the Trust company these services were provided by the Bank.Upon formation of the Trust company, certain assets of the Bank were transferred to the Trust company and the Bank’s wealth management customers became customers of the Trust company.Our wholly-owned, statutory trust subsidiaries, Tower Capital Trust 2 (“TCT2”) and Tower Capital Trust 3 (“TCT3”) were formed on December 5, 2005 and December 29, 2006, respectively, for the single purpose of raising Federal Reserve approved capital through the issuance of securities known as trust preferred securities.During 2006, we filed an application with the Indiana Department of Financial Institutions and the Federal Deposit Insurance Corporation to form Tower Bank of Central Indiana (“TBCI”) in Indianapolis.The application was accepted by both parties, but, as previously described, we have elected to defer action on and to discontinue our TBCI project and have also closed our loan production office in Indianapolis. 8 Index While our management monitors the revenue streams of all of our various products and services and financial performance is evaluated on a company-wide basis, our operations are considered by management to be aggregated into three reportable segments (see Note 6). We accept deposits and grant commercial, real estate, and installment loans to customers primarily in northeastern Indiana. Substantially all loans are secured by specific items of collateral including business assets, consumer assets, and real estate. Commercial loans are expected to be repaid from cash flow from operations of businesses. Real estate loans are secured by both residential and commercial real estate. At June 30, 2007, commercial and commercial real estate loans totaled approximately 74.0% of total loans, residential real estate loans totaled approximately 17.3% and home equity and consumer loans totaled approximately 8.7%. Categories by industry of commercial loans at June 30, 2007 exceeding 30% of quarter-end stockholders’ equity are as follows: real estate (including owner-occupied and investment) - $112.5 million, or 19.3% of total loans; wholesale and retail trade - $51.0 million, or 8.8% of total loans; building, development and general contracting - $81.0 million, or 13.9% of total loans; health care and social assistance - $33.6 million, or 5.8% of total loans; manufacturing - $27.4 million, or 4.7% of total loans; accommodation and food services - $22.7 million or 3.9% of total loans; rental and leasing - $18.0 million or 3.1% of total loans; and finance and insurance - $19.2 million or 3.3% of total loans. Other financial instruments that potentially represent concentrations of credit risk include deposit accounts in other financial institutions and federal funds sold. Principles of Consolidation: The accompanying consolidated financial statements include the accounts of Tower Financial Corporation, Tower Bank, and Tower Trust. Use of Estimates: To prepare financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions based on available information. These estimates and assumptions affect the amounts reported in the financial statements and the disclosures provided; future results could differ. The allowance for loan losses, impaired loan disclosures, and the fair values of securities and other financial instruments are particularly subject to change. Cash Flow Reporting: Cash and cash equivalents include cash on hand, demand deposits with other financial institutions, short-term investments and federal funds sold. Cash flows are reported net for customer loan and deposit transactions, interest-earning deposits and short-term borrowings with maturities of 90 days or less. Securities: Securities available for sale consist of those securities which might be sold prior to maturity due to changes in interest rates, prepayment risks, yield, availability of alternative investments, liquidity needs and other factors. Securities classified as available for sale are reported at their fair value and the related unrealized holding gain or loss is reported as other comprehensive income (loss) and stockholders’ equity, net of tax, until realized. Other securities, such as Federal Reserve Bank stock and Federal Home Loan Bank stock, are carried at cost. Premiums and discounts on securities are recognized as interest income using the interest method over the estimated life of the security. Gains and losses on the sale of securities available for sale are determined based upon amortized cost of the specific security sold. Securities are written down to fair value when a decline in fair value is not temporary. Declines in fair value of securities below their cost that are other than temporary are reflected as realized losses. In estimating other-than-temporary losses, management considers: (1) the length of time and extent that fair value has been less than cost, (2) the financial condition and near term prospects of the issuer, and (3) the Company’s ability and intent to hold the security for a period sufficient to allow for any anticipated recovery in fair value. Loans: Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are reported at the principal balance outstanding, net of unearned interest, deferred loan fees and costs and an allowance for loan losses. Loans held for sale are reported at the lower of cost or market, on an aggregate basis. Interest income is reported on the interest method and includes amortization of net deferred loan fees and costs over the loan term. Interest income is not reported when full loan repayment is in doubt, typically when the loan is impaired or payments are past due over 90 days (180 days for residential mortgages). In all cases, loans are placed on nonaccrual or charged-off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued but not received for loans placed on nonaccrual are reversed against income. Interest received on such loans is accounted for on the cash-basis or cost recovery method, until qualifying for return to accrual. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. 9 Index Allowance for Loan Losses: Our allowance for loan losses represents management’s estimate of probable incurred losses in the loan portfolio at the balance sheet date. Additions to the allowance may result from recording provision for loan losses and recoveries, while charge-offs are deducted from the allowance. Allocation of the allowance is made for analytical purposes only, and the entire allowance is available to absorb probable and estimated credit losses inherent in the loan portfolio. We have an established process for determining the adequacy of the allowance for loan losses that relies on various procedures and pieces of information to arrive at a range of probable outcomes. First, management allocates specific portions of the allowance for loan losses to identified problem loans. Problem loans are identified through a loan risk rating system and monitored through watchlist reporting. Specific reserves are determined for each identified credit based on delinquency rates, collateral and other risk factors identified for that credit. Second, management’s evaluation of the allowance for different loan groups is based on consideration of actual loss experience, the present and prospective financial condition of borrowers, industry concentrations within the loan portfolio and general economic conditions, and absent the ability of some of those factors, as well as peer industry data of comparable banks. The determination of the level of allowance and, correspondingly, the provision for loan losses, rests upon estimates and assumptions, including past loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, economic conditions and other factors. Loan losses are charged against the allowance when management believes the uncollectibility of a loan is confirmed. A loan is impaired when full payment under the loan terms is not expected. Large groups of smaller balance homogeneous loans, such as consumer and residential real estate loans, are collectively evaluated for impairment, and accordingly, they are not identified for impairment disclosures. Commercial loans and mortgage loans secured by other properties are evaluated individually for impairment. When analysis of a borrower's operating results and financial condition indicates that underlying cash flows of the borrower's business are not adequate to meet its debt service requirements, the loan is evaluated for impairment. If a loan is impaired, a portion of the allowance is allocated so that the loan is reported, net, at the present value of estimated future cash flows using the loan's existing interest rate or at the fair value of collateral if repayment is expected solely from the collateral. Foreclosed Assets: Assets acquired through or instead of loan foreclosure are initially recorded at fair value when acquired, establishing a new cost basis. If fair value declines, a valuation allowance is recorded through expense. Costs after acquisition are expensed. Premises and Equipment: Land is carried at cost.Premises and equipment are stated at cost less accumulated depreciation. Depreciation is computed using both the straight-line method and accelerated methods over the estimated useful lives of the buildings, 39 years; site improvements, 15 years; leasehold improvements, 10 years; furniture and equipment, 5 to 8 years; and software and computer equipment, 3 years. Maintenance, repairs, and minor alterations are charged to current operations as expenditures occur and major improvements are capitalized. These assets are reviewed for impairment when events indicate the carrying amount may not be recoverable. Bank Owned Life Insurance: The Bank has purchased life insurance policies on certain officers. Bank owned life insurance is recorded at its cash surrender value, or the amount that can be realized. Bank owned life insurance totaled $11.0 and $10.9 million at June 30, 2007 and December 31, 2006, respectively. Benefit Plans: Bonus and 401(k) plan expense is the amount contributed determined by formula. Deferred compensation plan expense and supplemental employee retirement plan expense is allocated over years of service and any related vesting periods. Stock Based Compensation:Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 123(R), Share-based Payment, utilizing the modified prospective method.Compensation cost is recorded based on the fair value of the awards at grant date, recognized over the employee service period.The applies to awards granted or modified after January 1, 2006 and to prior option grants that were not vested at that date. Income Taxes: Income taxes expense is the sum of current year income tax due or refundable and the change in deferred tax assets and liabilities. Deferred tax assets and liabilities are the expected future tax consequences of temporary differences between the carrying amounts and tax bases of assets and liabilities computed using enacted tax rates. A valuation allowance, if needed, reduces deferred tax assets to the amount expected to be realized. 10 Index Derivatives:Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activities (“SFAS 133”) which was subsequently amended by SFAS 138, requires companies to record derivatives on the balance sheet as assets and liabilities measured at their fair value.The accounting for increases and decreases in the value of derivatives depends upon the use of derivatives and whether the derivatives qualify for hedge accounting. In accordance with SFAS No 133, the Bank’s interest rate floor is measured at fair value and reported as an asset on the consolidated balance sheet at June 30, 2007.The portion of the change in fair value of the interest rate floor that is deemed effective in hedging the cashflows of the designated assets is recorded in accumulated other comprehensive income (loss), net of tax effects, and reclassified into interest income when such cashflows occur in the future.Any ineffectiveness resulting from the interest rate floor is recorded as a gain or loss in the consolidated statements of operations as a part of non-interest income. Off-Balance-Sheet Financial Instruments: Financial instruments include off-balance-sheet credit instruments, such as commitments to make loans and standby letters of credit, issued to meet customer financial needs. The face amount for these items represents the exposure to loss, before considering customer collateral or ability to repay. Such financial instruments are recorded when they are funded. Fair Values of Financial Instruments: Fair values of financial instruments are estimated using relevant market information and other assumptions. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments and other factors, especially in the absence of broad markets for particular items. Changes in assumptions or in market conditions could significantly affect the estimates. The fair value estimates of existing on- and off-balance-sheet financial instruments do not include the value of anticipated future business or the value of assets and liabilities not considered financial instruments. Dividend Restriction: Banking regulations require maintaining certain capital levels and may limit the dividends paid by the Bank to Tower Financial Corporation or by us to our shareholders. In January 2006, our Board of Directors formally approved the payment of a quarterly dividend of $0.04 per share commencing in first quarter 2006. We paid four quarterly dividends of $0.04 per share during 2006 totaling $642,974.In January 2007, our Board of Directors approved increasing the quarterly dividend to $0.044 per share beginning in the first quarter of 2007, which totaled $358,190 through the second quarter of 2007. Earnings Per Common Share: Basic earnings per common share is net income divided by the weighted average number of common shares outstanding during the period. Diluted earnings per common share includes the accretion of shares repurchased, as well as the dilutive impact of any additional potential common shares issuable under the Equity Incentive Plan. Comprehensive Income: Comprehensive income consists of net income and other comprehensive income (loss). Other comprehensive income (loss) includes the net change in net unrealized appreciation (depreciation) on securities available for sale and derivatives which qualify for hedge accounting, net of reclassification adjustments and tax, which is also recognized as a separate component of stockholders’ equity. Loss Contingencies: Loss contingencies, including claims and legal actions arising in the ordinary course of business, are recorded as liabilities when the likelihood of loss is probable and an amount or range of loss can be reasonably estimated. Management does not believe there now are such matters that will have a material effect on the consolidated financial statements. Restrictions on Cash: Cash on hand or on deposit with the Federal Reserve Bank of $129,114 and $808,000 and was sufficient to meet the regulatory reserve and clearing requirements at June 30, 2007 and December 31, 2006, respectively. These balances do not earn interest. Basis of Presentation:The accompanying unaudited consolidated condensed financial statements were prepared in accordance with generally accepted accounting principles for interim periods and with instructions for Form 10-Q and, therefore, do not include all disclosures required by generally accepted accounting principles for complete presentation of the Company’s financial statements.In the opinion of management, the unaudited consolidated condensed financial statements contain all adjustments necessary to present fairly its consolidated financial position at June 30, 2007 and its consolidated results of operations, comprehensive income, changes in stockholders’ equity and cash flows for the three-month and six-month periods ended June 30, 2007 and June 30, 2006.The results for the three month and six month period ended June 30, 2007 should not be considered as indicative of results for a full year.These consolidated condensed financial statements should be read in conjunction with the audited financial statements for the years ended December 31, 2006, 2005, and 2004 and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. 11 Index Adoption of New Accounting Standards:We adopted FASB Interpretation 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), as of January 1, 2007.A tax position is recognized as a benefit only if it is "more likely than not" that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur.The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination.For tax positions not meeting the "more likely thannot" test, no tax benefit is recorded.The adoption had no affect on the Company’s financial statements. We are subject to U.S. federal income tax as well as income tax of the state of Indiana.We are no longer subject to examination by taxing authorities for years before 2002.We do not expect the total amount of unrecognized tax benefits to significantly increase in the next twelve months.We recognize interest and/or penalties related to income tax matters in income tax expense.We did not have any amounts accrued for interest and penalties at January 1, 2007. We are subject to U.S. federal income tax as well as income tax of the state of Indiana.We are no longer subject to examination by taxing authorities for years before 2002.We do not expect the total amount of unrecognized tax benefits to significantly increase in the next twelve months.We recognize interest and/or penalties related to income tax matters in income tax expense.We did not have any amounts accrued for interest and penalties at January 1, 2007. Effective January 1, 2007, we adopted the FASB Emerging Issues Task Force finalized Issue No. 06-5, Accounting for Purchases of Life Insurance - Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No. 85-4 (Accounting for Purchases of Life Insurance). This issue requires that a policyholder consider contractual terms of a life insurance policy in determining the amount that could be realized under the insurance contract.It also requires that if the contract provides for a greater surrender value if all individual policies in a group are surrendered at the same time, that the surrender value be determined based on the assumption that policies will be surrendered on an individual basis.Lastly, the issue discusses whether the cash surrender value should be discounted when the policyholder is contractually limited in its ability to surrender a policy.This adoption did not have a material impact on our financial statements either. Note 3 - Earnings Per Share The following table reflects the calculation of basic and diluted earnings per common share for the three- and six-month periods ended June 30, 2007 and June 30, 2006.Options not considered in the calculation of diluted earnings per common share because they were antidilutive, totaled 45,660 and 33,160 and 22,910 and 6,250 for the three- and six-month periods ended June 30, 2007 and 2006, respectively. Three Months Ended Six Months Ended June 30 June 30 2007 2006 2007 2006 Basic Net income $ 217,112 $ 911,979 $ 393,725 $ 1,905,081 Weighted average common shares outstanding 4,073,678 4,017,254 4,071,181 4,012,652 Basic earnings per common share $ 0.05 $ 0.23 $ 0.10 $ 0.47 Diluted Net income $ 217,112 $ 911,979 $ 393,725 $ 1,905,081 Weighted average common shares outstanding 4,073,678 4,017,254 4,071,181 4,012,652 Add:dilutive effect of assumed stock option exercises 72,708 102,652 81,794 115,521 Weighted average common shares and dilutive potential common shares outstanding 4,146,386 4,119,906 4,152,975 4,128,173 Diluted earnings per common share $ 0.05 $ 0.22 $ 0.09 $ 0.46 Note 4 – Equity Incentive Plans Options to buy stock were previously granted to directors, officers and employees under the 1998 and 2001 Stock Option and Incentive Plans (the “Plans”), which together provided for issuance of up to 435,000 shares of common stock of the Company.Options for all 435,000 shares were issued under the Plans, of which 279,100 remain outstanding as of June 30, 2007.Option awards were granted with an exercise price equal to the market price of the Company’s stock at the date of each grant, vesting over a four-year period, and issued with a ten-year contractual term.The compensation cost that has been charged against income for options granted under the Plans in accordance with FAS123(R) was $39,223 and $57,666 for the six-months ended June 30, 2007 and June 30, 2006, respectively. 12 Index A summary of the option activity under the Plans as of June 30, 2007 and changes during the three-month period then ended are presented below: Weighted- Weighted Average Average Remaining Aggregate Exercise Contractual Intrinsic Options Shares Price Term Value Outstanding at 1/1/07 315,600 $ 11.30 Granted 0 Exercised 36,500 $ 11.07 Forfeited or expired 0 Outstanding at 6/30/07 279,100 $ 11.33 3.54 $ 1,032,108 Exercisable at 6/30/07 250,468 $ 10.91 3.04 $ 1,017,848 There were no stock options granted during the first six-months ended 2007 or the same period 2006.The total intrinsic value of options exercised during the six-months ended June 30, 2007 and 2006, was $218,928 and $80,123. No further options will be granted under either of these Plans, but the Plans will remain in effect for purposes of administering already existing options previously granted and still outstanding under the Plans. On April 19, 2006, at the Company’s annual meeting of stockholders, the stockholders approved Tower Financial Corporations 2006 Equity Incentive Plan, under which 150,000 shares have been reserved for issuance as incentive stock options, nonstatutory stock options, restricted stock awards, unrestricted stock awards, performance awards, or stock appreciation rights.As of June 30, 2007, 2,450 restricted shares had been granted under the 2006 Equity Incentive Plan.The fair value of the restricted shares issued was $46,383.Restricted shares become fully vested and not subject to forfeiture after five years of service from the date of award and attainment of certain goals, specified by the compensation committee.The compensation cost that has been charged against income for restricted shares awarded under the Plan in accordance with FAS123(R) was $4,638 for the six-months ended June 30, 2007. A summary of the status of the Company’s nonvested restricted shares issued as of June 30, 2007, and changes during the six-month period ended June 30, 2007, is presented below.Through June 2007, all shares granted were to employees employed at the Indianapolis loan production office.As a result of the closure of that office, all shares issued to date were forfeited. Weighted- Average Grant-Date Non-vested shares Shares Fair Value Nonvested at 1/1/07 2,000 $ 19.22 Granted 450 $ 17.65 Vested 0 Forfeited or expired (2,450 ) $ 18.93 Outstanding at 6/30/07 0 Nonvested at 6/30/07 0 13 Index Note 5 – Derivative Instruments Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activities (“SFAS 133”) which was subsequently amended by SFAS 138, requires companies to record derivatives on the balance sheet as assets and liabilities measured at their fair value.The accounting for increases and decreases in the value of derivatives depends upon the use of derivatives and whether the derivatives qualify for hedge accounting. During the third quarter of 2006, the Company purchased an interest rate floor for $147,000.The notional amount of the floor is $30 million, with a term of three years and a strike price of 7.5%.The cost of the floor is recognized as expense over the term of the floor.The unamortized cost of the floor and its fair value at June 30, 2007 was $73,765.The difference between the unamortized cost of the floor and its fair value, net of tax, is shown in the equity section as an Other Comprehensive Income. In accordance with SFAS No 133, this interest rate floor is measured at fair value and reported as an asset on the consolidated balance sheet at June 30, 2007.The portion of the change in fair value of the interest rate floor that is deemed effective in hedging the cashflows of the designated assets is recorded in accumulated other comprehensive income (loss), net of tax effects, and reclassified into interest income when such cashflows occur in the future.Any ineffectiveness resulting from the interest rate floor is recorded as a gain or loss in the consolidated statements of operations as a part of non-interest income. The objective of the floor is to protect the overall change in cashflows of the designated Prime-rate based loans with a spread of 0% from extreme market interest rate changes.Changes in the fair value of the option are expected to be highly effective in offsetting the variability in the expected future cashflows attributed to fluctuations in Prime rates below 7.5% (strike price of floor as stated above). Note 6 –Business Segments Management separates Tower Financial Corporation into three distinct businesses for reporting purposes.The three segments are Banking, Wealth Management, and Corporate and Intercompany.The segments are evaluated separately on their individual performance, as well as their contribution as a whole. In the two previous quarters, we reported a fourth segment, Indianapolis operations.It operated as a loan production office of the Bank during the last quarter of 2006 and the first two quarters of 2007 in Indianapolis, IN.While the loan production office did not meet the definition of a reportable segment during that time, we chose to report it as such in anticipation of the formation of a de novo bank to be created in 2007, called Tower Bank of Central Indiana (TBCI), at which time we planned that the loan production office would be acquired by the new entity.We received approval by the Indiana Department of Financial Institutions (DFI) and the Federal Deposit Insurance Corporation (FDIC) to form the TBCI.However, as noted in Note 1 above, in June 2007 we elected to cease operations in Indianapolis.We also determined that the loan production office alone did not constitute a separate reportable segment and therefore we will no longer report it as such.Through six-months ended June 30, 2007 the Indianapolis operations generated approximately $123,000 of income and incurred expenses of approximately $549,000. The majority of assets and income result from the Banking segment.The Bank is a full-service commercial bank with six Allen County locations, one Angola location, and a loan production office in Warsaw. The Wealth Management segment is made up of Tower Trust Company.On January 1, 2006, the Trust Company was formed as a wholly-owned subsidiary of the Company.Prior to January 1, 2006, the Trust Company operated as a division of the Bank.The Trust Company provides estate planning, investment management, and retirement planning, as well as investment brokerage services. The Corporate and Intercompany segment includes the holding company and subordinated debentures.We incur general corporate expenses, as well as interest expense on the subordinated debentures. Information reported internally for performance assessment follows. 14 Index As of and for the three months ended June 30, 2007 Wealth Corporate & Bank Management Intercompany Eliminations Total Income Statement Information Net interest income $ 5,839,686 $ 32,854 $ (288,950 ) $ - $ 5,583,590 Non-interest income 717,026 718,708 304,906 (310,607 ) 1,430,033 Non-interest expense 4,558,122 575,550 168,904 - 5,302,576 Noncash items Provision for loan losses 1,500,000 - - - 1,500,000 Depreciation/Amortization 254,942 9,639 - - 264,581 Income tax expense (benefit) 86,834 84,660 (177,559 ) - (6,065 ) Segment Profit/(Loss) 411,756 91,352 24,611 (310,607 ) 217,112 Balance Sheet Information Segment Assets 699,797,435 5,879,983 71,226,752 (75,263,293 ) 701,640,877 As of and for the six months ended June 30, 2007 Wealth Corporate & Bank Management Intercompany Eliminations Total Income Statement Information Net interest income $ 11,332,020 $ 64,257 $ (561,606 ) $ - $ 10,834,671 Non-interest income 1,362,660 1,564,600 747,526 (755,676 ) 2,919,110 Non-interest expense 8,955,687 1,181,220 327,964 - 10,464,871 Noncash items Provision for loan losses 2,925,000 - - - 2,925,000 Depreciation/Amortization 482,113 18,795 - - 500,908 Income tax expense (benefit) 109,924 203,530 (343,269 ) - (29,815 ) Segment Profit/(Loss) 704,069 244,107 201,225 (755,676 ) 393,725 Balance Sheet Information Segment Assets 699,797,435 5,879,983 71,226,752 (75,263,293 ) 701,640,877 15 Index As of and for the three months ended June 30, 2006 Wealth Corporate & Bank Management Intercompany Eliminations Total Income Statement Information Net interest income $ 5,148,355 $ 20,860 $ (203,535 ) $ - $ 4,965,680 Non-interest income 454,663 603,542 1,114,949 (1,077,391 ) 1,095,763 Non-interest expense 3,725,854 507,672 109,948 - 4,343,474 Noncash items Provision for loan losses 475,000 - - - 475,000 Depreciation/Amortization 198,477 7,673 - - 206,150 Income tax expense (benefit) 404,710 36,940 (110,660 ) - 330,990 Segment Profit/(Loss) 997,454 79,790 912,126 (1,077,391 ) 911,979 Balance Sheet Information Segment Assets 608,548,047 5,345,735 63,150,572 (67,263,246 ) 609,781,108 As of and for the six months ended June 30, 2006 Wealth Corporate & Bank Management Intercompany Eliminations Total Income Statement Information Net interest income $ 10,106,760 $ 39,230 $ (407,072 ) $ - $ 9,738,918 Non-interest income 4,019,966 1,394,497 5,307,896 (8,235,295 ) 2,487,064 Non-interest expense 7,173,174 1,006,718 263,319 - 8,443,211 Noncash items Provision for loan losses 1,050,000 - - - 1,050,000 Depreciation/Amortization 396,220 7,673 - - 403,893 Income tax expense (benefit) 912,410 161,310 (246,030 ) - 827,690 Segment Profit/(Loss) 4,991,142 265,699 4,883,535 (8,235,295 ) 1,905,081 Balance Sheet Information Segment Assets 608,548,047 5,345,735 63,150,572 (67,263,246 ) 609,781,108 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following presents management’s discussion and analysis of the consolidated financial condition of the Company as of June 30, 2007 and December 31, 2006 and results of operations for the three- and six-month periods ended June 30, 2007 and June 30, 2006.This discussion should be read in conjunction with the Company’s consolidated condensed financial statements and the related notes appearing elsewhere in this report and the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. Critical Accounting Policies A comprehensive discussion of the Company’s critical accounting policies is disclosed in our Annual Report on Form 10-K for the year ended December 31, 2006 and included by reference in Note 2 above.There have been no material changes in the information regarding our critical accounting policies since December 31, 2006. 16 Index Executive Overview Net Income was $217,112 and $393,725 for the second quarter 2007 and year-to-date through the second quarter of 2007, respectively.This is a decrease of 76.2% and 79.3% compared to the same two periods of 2006.The decrease was primarily due to a large provision for loan losses taken in the first two quarters 2007 and expenses related to the Indianapolis office, which was closed during the second quarter of 2007. Net interest income increased approximately $2.0 million or 20.5% from the six-month period ended June 30, 2006 to the same period ended June 30, 2007.The increase was primarily due to growth in the loan portfolio, average loans during the six-month period ended June 30, 2007 increased over $75 million over the same period of 2006. Noninterest income increase approximately $334,000 from the six-month period ended June 30, 2006 to the same period ended June 30, 2007.Significant increases were seen in nearly every area, including trust and brokerage fees ($115,000), service charges ($79,000), loan broker fees ($53,000), and other fees ($87,000). Operating expenses increased by 22.1% in second quarter 2007 compared to second quarter 2006 and 23.9% year-to-date 2007 compared to the same period in 2006.The increases are due to the continued growth of the organization, which included opening a sixth branch in Allen County, a loan production office in Warsaw, Indiana, and a loan production office in Indianapolis, Indiana,all of which were fully-functioning during the first two quarters 2007, but not during the same period 2006.Additional expenses were incurred in connection with the Indianapolis de novo bank project that we decided to defer further action on in June of 2007.Also, FDIC insurance premiums increased over $200,000 year-to-date through June 2007 due to a change in the assessment calculation used by the FDIC, which affected all banks. Total assets grew $30.5 million from December 31, 2006 to June 30, 2007.The increase was primarily in the loan portfolio, which grew $31 million or 11.4% annualized.Loans related to the Indianapolis office were moved to ‘Held for Sale’ in the amount of $9.5 million as a result of an agreement reached with an Indianapolis financial institution to purchase the loans at par.These increases were offset somewhat by the decrease in cash and short-term investments of $11.1 million, which was used to fund some of the growth in the loan portfolio. Total deposits grew by $8.8 million, or 3.0% annualized, through the second quarter of 2007.However, Brokered CD’s and out of market deposits decreased by $21.9 million from December 31, 2006 to June 30, 2007, reflective in a net increase of in-market deposits of $30.7 million through the first two quarters of 2007.Additional borrowings of $22.7 million were used to supplement deposits to fund loan growth. Financial Condition We experienced steady growth in the first six months of 2007, as total assets were $702.0 million at June 30, 2007 compared to total assets at December 31, 2006 of $671.2 million.The 4.5% increase in assets was primarily due to an increase in loans of $31.3 million and loans held for sale of $9.5 million.When combined, this is a 7.4% increase over loans from December, 2006.This growth was supported by $8.7 million of deposit growth and $22.7 million of borrowings.The remainder of the growth was supported through the use of cash and cash equivalents, which decreased by $11.1 million, or 38.5%, during the first six months of 2007 due to our continued efforts to lower our excess liquidity from December 31, 2006 versus borrowing additional funds. Cash and Investments.Cash and cash equivalents, which include federal funds sold, were $17.8 million at June 30, 2007, a $11.1 million, or 38.5%, decrease from $28.9 million at December 31, 2006. The decrease in cash and cash equivalents during the second quarter of 2007 was reflective of our cash needs relative to loan growth.Securities available for sale were $67.9 million at the end of the second quarter of 2007, an decrease of $1.6 million from December 31, 2006.The decrease was due to the maturity of securities of approximately $4.2 million and unrealized losses of approximately $1.1 million.This was partially offset by purchases of approximately $3.7 million in securities during the first six months of 2007. Loans Held for Sale.Loans held for sale increased $9.5 million during the first six months of 2007.These loans were originated by the Indianapolis loan production office.In June of 2007, when the decision was made to defer further action on the creation of the Indianapolis de novo bank an agreement was reached with a financial institution in the Indianapolis market to sell theses loans at par.The definitive agreement was executed in June with closing to take place in the third quarter. Loans.Total loans were $581.8 million at June 30, 2007 reflecting a 5.7% increase from total loans of $550.5 million at December 31, 2006.Loan growth during the first six months of 2007 occurred mainly in the residential and commercial portfolios, along with the consumer portfolio.The growth of the residential real estate portfolio was due to continued efforts to neutralize our interest rate risk profile by placing more fixed rate loans in our portfolio.Approximately $3.8 million of our residential growth came from the purchase of long-term fixed rate mortgages from Countrywide Mortgage, all of which carried terms in excess of 20 years.The overall mix of the loan portfolio has not materially changed since year-end as the total of commercial and commercial real estate loans of the portfolio was 74.0% at June 30, 2007 and 75.5% at December 31, 2006. 17 Index The following table summarizes the composition of the loan portfolio at the dates indicated: June 30, 2007 December31, 2006 Balance % Balance % Commercial $ 250,890,814 43.1% $ 236,808,842 43.0% Commercial real estate 179,518,482 30.9% 178,610,609 32.5% Residential real estate 100,549,674 17.3% 83,600,521 15.2% Home equity 30,168,261 5.2% 32,096,950 5.8% Consumer 20,748,115 3.5% 19,376,393 3.5% Total loans 581,875,346 100.0% 550,493,315 100.0% Net deferred loan costs (92,842 ) (43,002 ) Allowance for loan losses (7,175,809 ) (6,870,442 ) Net loans $ 574,606,695 $ 543,579,871 Nonperforming Assets.Nonperforming assets include nonperforming loans and other real estate owned (OREO).Nonperforming loans include loans past due over 90 days and still accruing interest and all nonaccrual loans.Nonperforming assets have increased from $4.2 million, or 0.63% of total assets, at December 31, 2006 to $5.2 million, or 0.74% of total assets, at June 30, 2007.The majority of the increase relates to two relationships totaling $1.3 million.Other smaller relationships and property taken to other real-estate owned, netted against an approximate $500,000 reduction on one non-performing borrower account for the remainder of the change.Total impaired loans at June 30, 2007 were $5.6 million compared to $8.8 million at December 31, 2006.The decrease was due to a combination of pay-offs and charge-offs during the first two quarters of 2007. At June 30, 2007, management believes it has allocated adequate specific allowances for these risks of $1.3 million.The specific reserves for impaired loans at December 31, 2006 were $2.7 million. The following table summarizes the Company’s nonperforming assets at the dates indicated: June 30, 2007 December31, 2006 Loans past due over 90 days and still accruing $ 80,737 $ 354,096 Nonaccrual loans 4,358,022 3,488,417 Total nonperforming loans $ 4,438,759 $ 3,842,513 Other real estate owned 743,921 370,000 Total nonperforming assets $ 5,182,680 $ 4,212,513 Nonperforming assets to total assets 0.74 % 0.63 % Nonperforming loans to total loans 0.76 % 0.70 % Allowance for Loan Losses.In each quarter the allowance for loan losses is adjusted by management to the amount management believes is necessary to maintain the allowance at adequate levels. Management allocates specific portions of the allowance for loan losses to specific problem loans.Problem loans are identified through a loan risk rating system and monitored through watchlist reporting.Specific reserves are determined for each identified problem loan based on delinquency rates, collateral and other risk factors specific to that problem loan.Management’s allocation of the allowance to other loan pools considers various factors including historical loss experience, the present and prospective financial condition of borrowers, industry concentrations within the loan portfolio, general economic conditions, and peer industry data of comparable banks. The allowance for loan losses at June 30, 2007 was $7.2 million, or 1.23% of total loans outstanding, an increase of $305,000 from $6.9 million, or 1.25%, at December 31, 2006.The provision for loan losses during the first six months of 2007 was $2,925,000 compared to $1,050,000 in the first six months of 2006.The substantial loan loss provision incurred in the first two quarters of 2007 was primarily related to a risk-rating downgrade of two borrowers.The loans outstanding to these borrowers are in the commercial real estate class.The loans are secured by land and are primarily for the purpose of residential development, with some commercial development.The deterioration in financial condition has caused concern as to the ability of the borrowers to carry future interest costs relating to their borrowings, and the potential of lower realized value on the sale of the real estate if the borrower elects to accelerate sales to help with cash flow.Loans with these borrowers were current at quarter-end and were not deemed impaired, as management has concluded it is still probable that we will be paid in full accordance with the loan terms; therefore, no specific reserve was allocated to these loans.However, due to the migration of these loans into the special mention loan pool, a larger reserve percentage was allocated to these loans in the first and second quarters of 2007 versus the fourth quarter of 2006. 18 Index The table below summarizes the allowance allocations by type as of the indicated dates: June30, 2007 December31, 2006 Specific allocations $ 1,299,000 $ 2,756,000 Loan pool percentage allocations 5,788,000 4,110,000 Unallocated 88,809 4,442 Total allowance for loan losses $ 7,175,809 $ 6,870,442 The addition to the allowance during the first six months of 2007 was directly attributable to net charge-off activity during the period, as well as the downgrade of two lending relationships.Net charge-offs for the first six months of 2007 were $2.6 million compared to $521,742 for the six months of 2006. Over half of the charge-offs during the six months ended June 30, 2007 were from the commercial loan class.The majority of these loans already had a portion of the balance specifically reserved.The remaining charge-offs were primarily commercial real estate, with some coming from the consumer class.Nonperforming loans increased during the first six months of 2007 by $596,000 and were $4.4 million at June 30, 2007.Even though nonperforming loans increased in the first six months of 2007, the specific allowance allocations decreased by $1.5 million from December 31, 2006.The majority of the increase in non-performing loans were loans already identified as impaired and therefore already had specific allowance allocations.There were several charge-offs and partial charge-offs on non-performing loans due to the further deterioration of certain borrowers.These charge-offs brought the carrying value of the loans down to the net realizable value of the collateral securing the loans, which caused the specific allowance allocations to decrease. The amount of the allowance allocated for loan pools increased by $1.7 million during the first six months of 2007.As noted above, the primary reason for the increase was the migration of two lending relationships to the special loan classification.Management considers the allowance for loan losses at June 30, 2007 to be adequate; however, there can be no assurance that charge-offs in future periods will not exceed the allowance. The following table summarizes changes in the Company’s allowance for loan losses for the periods indicated: 2007 2006 Beginning balance, January 1 $ 6,870,442 $ 5,645,301 Provision charged to operating expense 2,925,000 1,050,000 Charge-offs (2,786,440 ) (738,977 ) Recoveries 166,807 217,235 Ending balance, June 30 $ 7,175,809 $ 6,173,559 Net charge-offs to average loans (annualized) 0.92 % 0.22 % Other Assets.The $1.4 million increase in other assets was attributable to an increase in premises and equipment of $912,000.This increase in premises and equipment is primarily due to our Warsaw, IN office that is currently under construction. Deposits.Total deposits were $595.6 million at June 30, 2007 compared to total deposits at December 31, 2006 of $586.8 million. The growth of $8.8 million, or 1.5%, during the first half of 2007 was reflected mainly in interest-bearing checking and time deposits less than $100,000.Growth was approximately $10.9 million in interest-bearing checking and $9.6 million in time deposits less than $100,000.Money market and time deposits greater than $100,000 decreased by $7.0 million and $3.7 million, respectively. Approximately $5 million of the interest-bearing checking growth was in Health Savings Accounts.Virtually all of the deposit growth during the second quarter came from “in-market” deposits.Brokered CD’s and out of market deposits decreased by $21.9 million from $115.5 million at December 31, 2006 to $93.6 million at June 30, 2007.At June 30, 2007, brokered CD’s and out of market deposits comprised 15.7% of total deposits, compared to 19.4% as of December 31, 2006. 19 Index The following table summarizes the Company’s deposit balances at the dates indicated: June30, 2007 December31, 2006 Balance % Balance % Noninterest-bearing demand $ 76,035,017 12.8% $ 77,772,481 13.3% Interest-bearing checking 48,405,589 8.1% 37,537,496 6.4% Money market 116,435,681 19.6% 123,387,985 21.0% Savings 13,209,968 2.2% 12,488,159 2.1% Time, under $100,000 94,772,075 15.9% 85,171,413 14.5% Time, $100,000 and over 246,699,706 41.4% 250,412,770 42.7% Total deposits $ 595,558,036 100.0% $ 586,770,304 100.0% Borrowings.The Company had borrowings in the amount of $33.9 million in Federal Home Loan Bank (“FHLB”) advances at June 30, 2007 and $11.2 million at December 31, 2006.Seven of the advances, totaling $15.15 million, are short-term daily variable rate advances and the other six, totaling $18.7 million, are bullet advances and mature in a range from October 2007 through June 2010. Other Liabilities.Other liabilities decreased $436,000 from year-end 2006.The decrease in other liabilities was primarily related to the payment of the 2006 incentive bonuses during the first quarter that were accrued at December 31, 2006. Results of Operations For The Three-Month Periods Ended June 30 Results of operations for the three-month period ended June 30, 2007 reflected net income of $217,112 or $0.05 per diluted share.This was a $694,867, or 76.2%, decrease over 2006’s second quarter net income of $911,979, or $0.22 per diluted share.The operating results for the three-month period ended June 30, 2007 were unfavorable compared to the same period in 2006 primarily due to the larger loan loss provision incurred in the second quarter of 2007 and expenses incurred associated with the operation of and eventual closing of the Indianapolis loan production office.However, strong asset growth provided a higher net interest income.This was offset somewhat by cost of funds increasing at a greater rate than yields causing net interest margin to compress.This was due to a more neutral balance sheet in the second quarter 2007 compared to the second quarter of 2006. Total revenue, defined as net interest income plus total noninterest income, increased by 15.7% to $7.0 million from $6.1 million from second quarter 2006 to second quarter 2007.For the three-month period ended June 30, 2007, net interest income increased 12.4%, while total noninterest income increased 30.5% from the same period one year ago primarily due to an increase in trust and brokerage fees, service charges, and loan broker fees. Performance Ratios June 30 2007 2006 Return on average assets * 0.12 % 0.61 % Return on average equity * 1.68 % 7.58 % Net interest margin (TEY) * 3.44 % 3.60 % Efficiency ratio 75.60 % 71.62 % * annualized Net Interest Income.Interest income for the three-month periods ended June 30, 2007 and 2006 was $12.0 million and $9.9 million, respectively, while interest expense for the second quarter was $6.4 million in 2007 and $5.0 million in 2006, resulting in net interest income of$5.6 million for the second quarter of 2007 and $5.0 million for the second quarter of 2006.The increase in net interest income was reflective of the general growth in loans and other earning assets.The tax equivalent net interest margin for the second quarter of 2007 was 3.44%, while the tax equivalent net interest margin for the second quarter of 2006 was 3.60%.The decrease in net interest margin was mainly due to the Company neutralizing its balance sheet and a flattening yield curve. 20 Index The following table reflects the average balance, interest earned or paid, and yields or costs of the Company’s assets, liabilities and stockholders’ equity at and for the dates indicated: At and For The Three Month Period Ended June 30, 2007 June 30, 2006 Interest Annualized Interest Annualized Average Earned Yield Average Earned Yield ($ in thousands) Balance or Paid or Cost Balance or Paid or Cost Assets Short-term investments and interest-earning deposits (1) $ 1,423 $ (19 ) -5.36 % $ 8,899 $ 107 4.82 % Federal funds sold 4,856 41 3.39 % 4,684 56 4.80 % Securities - taxable 51,696 668 5.18 % 42,622 525 4.94 % Securities - tax exempt (2) 19,956 296 5.95 % 16,120 261 6.49 % Loan Held for Sale 72 - 0.00 % Loans 585,407 11,088 7.60 % 491,533 9,076 7.41 % Total interest-earning assets 663,410 12,074 7.30 % 563,858 10,025 7.13 % Allowance for loan losses (7,724 ) (6,251 ) Cash and due from banks 13,262 15,245 Other assets 33,225 23,441 Total assets $ 702,173 $ 596,293 Liabilities and Stockholders' Equity Interest-bearing checking $ 47,043 $ 175 1.49 % $ 30,326 $ 78 1.03 % Savings 16,419 34 0.83 % 13,942 27 0.78 % Money market 128,377 1,070 3.34 % 103,313 850 3.30 % Certificates of deposit 343,033 4,433 5.18 % 283,924 3,434 4.85 % Short-term borrowings - 1 0.00 % - - FHLB advances 30,610 397 5.20 % 31,952 369 4.63 % Junior subordinated debt 17,527 280 6.41 % 11,856 209 7.07 % Total interest-bearing liabilities 583,009 6,390 4.40 % 475,313 4,967 4.19 % Noninterest-bearing checking 63,039 69,507 Other liabilities 4,576 3,241 Stockholders' equity 51,549 48,232 Total liabilities and stockholders' equity $ 702,173 $ 596,293 Net interest income $ 5,684 $ 5,058 Rate spread 2.90 % 2.94 % Net interest income as a percent of average earning assets 3.44 % 3.60 % (1) An elimination adjustment relating to the first quarter of 2006 was made in the second quarter of 2006, which created a deficit balance in this account for the three-months ended June 30, 2007.The adjustment is not considered material to the financial statements. (2) Computed on a tax equivalent basis for tax exempt securities using a 35% statutory tax rate. Provision for Loan Losses.A provision for loan losses was recorded in the amount of $1.5 million or 1.02% basis points on average loans (annualized) during the second quarter of 2007 as compared to $475,000, or 39 basis points on average loans (annualized) for the second quarter of 2006.The increased provision recorded for the second quarter of 2007 was driven by a combination of increased charge-off activity and the increase in reserves for two lending relationships.The allowance for loan losses at June 30, 2007 totaled $7,175,809 and was 1.23% of total loans outstanding on that date.Total net charge-offs for the three-month period ended June 30, 2007 were $1,987,022, or 136 basis points, annualized, on average loans and were $363,697, or 30 basis points, annualized, on average loans during the same period a year ago. Noninterest Income.Noninterest income was $1.4 million during the second quarter of 2007.This was a $334,270, or 30.5%, increase compared to the second quarter of 2006.Trust services fee income, service charges, loan broker fees, and other fee revenue all contributed to the increase. Trust services fees increased $115,065 from the second quarter of 2006 to $718,607 for the three-month period ended June 30, 2007, reflective of an increase of $95.9 million, or 19.0%, in assets under management.Service charge revenue increased $79,312, or 56.2%, from $141,182 for the three-month period ending June 30, 2006 to $220,494 for the same period ended June 30, 2007.The increase was primarily from an increase in over-draft fees and in service charges on HSA deposit accounts.Loan broker fees increased $52,684 from second quarter 2006 to second quarter 2007.Residential loan volume was constant from second quarter 2006 to second quarter 2007.However, we sold approximately $4 million more to the secondary market in the second quarter 2007 compared to the second quarter 2006.Other Fee revenue increased by $87,209, or 25.2%, due several smaller increases, including lock box fees, letter of credit fees, and debit card interchange income. 21 Index Noninterest Expense.Noninterest expense was $5.3 million for the second quarter of 2007 while noninterest expense for the three-month period ended June 30, 2006 was $4.3 million.The main components of noninterest expense for the second quarter of 2007 were salaries and benefits of $3.0 million and occupancy and equipment costs of $660,552 and represent mainly infrastructure costs for human resource needs to operate the Bank, rent expense, and equipment depreciation.Other expenses were $572,056 in the second quarter 2007, a $283,762 increase over the same quarter 2006.The increase was due primarily to an increase in FDIC insurance premiums.Premiums expenses in the second quarter 2007 exceeded $215,000, which was an increase of over $200,000 from the same quarter prior year.The 16.1% increase in salaries and benefits reflects a 12.4% growth in full-time employees, year over year, as part of our expansion activities throughout the last twelve months, and significant benefit cost increases. Income Taxes. During the quarters ended June 30, 2007 and 2006, we recorded $6,065 and $330,990 in income tax benefit and income tax expense, respectively.The effective tax rate recorded was 0% for second quarter 2007 as compared to 26.6% for second quarter 2006.The tax benefit in 2007 is the result of excess tax-exempt income over net income.Tax-exempt income includes earnings on bank-owned life insurance and municipal securities. For The Six-Month Periods Ended June 30 Results of operations for the six-month period ended June 30, 2007 reflected net income of $393,725, or $0.09 per diluted share.This was a $1.5 million, or 79.3%, decrease over 2006’s six-month period net income of $1,905,081, or $0.46 per diluted share.The operating results for the six-month period ended June 30, 2007 were unfavorable compared to the same period in 2006 primarily because the large loan loss provisions incurred in the first two quarters of 2007 and expenses incurred associate with the closing of the Indianapolis loan production office.However, strong asset growth provided a higher net interest income.This was offset somewhat by cost of funds increasing at a greater rate than yields causing net interest margin to compress.This was due to a more neutral balance sheet in the first two quarters of 2007 compared to the same periods of 2006. Total revenue, defined as net interest income plus total noninterest income, increased by 12.5% to $13.8 million from $12.2 million from the first six-months of 2006 to the first six-months of 2007.For the six-month period ended June 30, 2007, net interest income increased 11.3%, while total noninterest income increased 17.4% from the same period one year ago primarily due to an increase in trust and brokerage fees and service charge income. Performance Ratios June 30 2007 2006 Return on average assets * 0.12 % 0.67 % Return on average equity * 1.54 % 8.00 % Net interest margin (TEY) * 3.43 % 3.67 % Efficiency ratio 76.10 % 69.05 % * annualized Net Interest Income.Interest income for the six-month periods ended June 30, 2007 and 2006 was $23.4 million and $18.9 million, respectively, while interest expense was $12.5 million through June 30, 2007 and $9.1 million through June 30, 2006, resulting in net interest income of $10.8 million for the first six months of 2007 and $9.7 million for the first six months of 2006.The increase in net interest income was reflective of the general growth in loans and other earning assets.The tax equivalent net interest margin for the first six months of 2007 was 3.43%, while the tax equivalent net interest margin for the first six months of 2006 was 3.67%.The decrease in net interest margin was mainly due to the neutralizing of our balance sheet and a flattening yield curve. 22 Index The following table reflects the average balance, interest earned or paid, and yields or costs of the Company’s assets, liabilities and stockholders’ equity at and for the dates indicated: At and For The Six Month Periods Ended June 30, 2007 June 30, 2006 Interest Annualized Interest Annualized Average Earned Yield Average Earned Yield ($ in thousands) Balance or Paid or Cost Balance or Paid or Cost Assets Short-term investments and interest-earning deposits $ 3,395 $ 117 6.95 % $ 7,925 $ 189 4.81 % Federal funds sold 5,162 124 4.84 % 5,314 119 4.52 % Securities - taxable 52,013 1,331 5.16 % 41,732 1,015 4.90 % Securities - tax exempt (1) 19,680 600 6.15 % 15,082 488 6.52 % Loans held for sale 36 - 0.00 % Loans 568,204 21,406 7.60 % 475,088 17,222 7.31 % Total interest-earning assets 648,490 23,578 7.33 % 545,141 19,033 7.04 % Allowance for loan losses (7,339 ) (6,083 ) Cash and due from banks 12,402 14,936 Other assets 29,546 22,392 Total assets $ 683,099 $ 576,386 Liabilities and Stockholders' Equity Interest-bearing checking $ 42,811 $ 300 1.41 % $ 29,538 $ 146 1.00 % Savings 14,587 67 0.93 % 14,317 53 0.75 % Money market 126,993 2,256 3.58 % 90,264 1,340 2.99 % Certificates of deposit 340,021 8,765 5.20 % 277,653 6,445 4.68 % FHLB advances 23,178 589 5.12 % 33,036 721 4.40 % Junior subordinated debt 17,527 562 6.47 % 11,856 418 7.11 % Total interest-bearing liabilities 565,117 12,539 4.47 % 456,664 9,123 4.03 % Noninterest-bearing checking 62,237 68,636 Other liabilities 4,581 3,047 Stockholders' equity 51,164 48,039 Total liabilities and stockholders' equity $ 683,099 $ 576,386 Net interest income $ 11,039 $ 9,910 Rate spread 2.86 % 3.01 % Net interest income as a percent of average earning assets 3.43 % 3.67 % (1) Computed on a tax equivalent basis for tax exempt securities using a 34% tax rate. Provision for Loan Losses.A provision for loan losses was recorded in the amount of $2.9 million, or 1.03% basis points (annualized) on average loans during the first half of 2007 as compared to $1.1 million, or 45 basis points (annualized) on average loans for the first half of 2006.The increased provision recorded for the first half of 2007 was driven by the migration of two lending relationships to the special mention loan category and by higher net charge-offs.The allowance for loan losses at June 30, 2007 totaled $7,175,809 and was 1.23% of total loans outstanding on that date.Total net charge-offs for the six-month period ended June 30, 2007 were $2,619,633, or 92 basis points, annualized, on average loans and were $797,539, or 39 basis points, annualized, on average loans during the same period a year ago. Noninterest Income.Noninterest income was $2.9 million during the first half of 2007.This was a $432,046, or 17.4%, increase compared to the first half of 2006.The majority of the increase relates to trust services fee income and service charge income. Trust services fees increased $169,992 from the first six months of 2006 to $1.6 million for the six-month period ended June 30, 2007, reflective of an increase of $95.9 million, or 19.0%, in assets under management. Service charge income increased by $169,661, or 53.0%, due primarily to an increase in over-draft fees in connection with the over-draft protection program and also due to an increase in service charges on Health Savings deposit accounts. Noninterest Expense.Noninterest expense was $10.5 million for the first six months of 2007 while noninterest expense for the first half of 2006 was $8.4 million.The main components of noninterest expense for the first half of 2007 were salaries and benefits of $6.0 million, occupancy and equipment costs of $1.3 million, other expense of $1.0 million, and loan and professional costs of $726,000.The salary and benefits and occupancy and equipment expense represent mainly infrastructure costs for human resource needs to operate the Bank, rent expense and equipment depreciation.The 17.9% increase in salaries and benefits reflects a 12.4% growth in full-time employees, year over year, as part of our expansion activities throughout the last twelve months, and benefit cost increases.The $441,425 increase in other expenses is primarily due to an increase in FDIC insurance premiums.Premiums expenses in the first half of 2007 exceeded $235,000, which was an increase of over $200,000 from the same period prior year.Loan and professional expenses increased by $176,051, or 32.0%, primarily due to Indianapolis start-up costs and legal and consulting fees for the 2007 proxy reporting relating to the new compensation disclosure requirements. 23 Index Income Taxes. During the six-month periods ended June 30, 2007 and 2006, we recorded $29,815 and $827,690 in income tax benefit and income tax expense, respectively.The effective tax rate recorded was 0% through the first six-months of 2007 as compared to 30.3% for the first six-months of 2006.The tax benefit in 2007 is the result of excess tax-exempt income over net income.Tax-exempt income includes earnings on bank-owned life insurance and municipal securities. Liquidity and Capital Resources Liquidity.Our general liquidity strategy is to fund growth with deposits and to maintain an adequate level of short- and medium-term investments to meet typical daily loan and deposit activity needs.The second quarter showed steady deposit growth, as it has been each quarter since 1999.Deposits have been generated mainly from in-market sources; however, since 2001 we have expanded our funding base to include national, non-brokered certificates of deposit, borrowings from the FHLB and trust preferred securities and, beginning with the second quarter of 2003, brokered CDs.In the aggregate these out-of-market deposits and borrowings represented $145.0 million, or 22.4% of our total funding, at June 30, 2007.Total deposits at June 30, 2007 were $595.6 million and the loan to deposit ratio was 97.7%.Total borrowings at June 30, 2007 were $51.4 million.We expect to continue to experience loan growth and that funding for the loan growth will continue to come from a combination of in-market sources as funds are available through the marketing of products and the development of branch locations, and out of market brokered CD’s.Additionally, we intend to continue to develop wholesale, out-of-market deposits, and borrowing capacities and use them to augment our interest rate sensitivity strategy and liquidity capabilities and to diversify the funding base of the Bank. Capital Resources. Stockholders’ equity is a noninterest-bearing source of funds, which provides support for asset growth.Stockholders’ equity was $50.5 million and $51.0 million at June 30, 2007 and December 31, 2006, respectively. Affecting the decrease in stockholders’ equity during the first six months of 2007 were dividend payments of $358,000, or $0.088 per share, and a $687,000 decrease in the unrealized loss on securities available for sale, net of tax.This was partially offset by $394,000 in net income.We also issued 36,500 shares of common stock from stock options exercised for $473,418 and recorded $43,861 of stock option compensation expense per FAS123R.Additionally, we purchased 14,735 shares of Treasury Stock at a weighted average price of $15.25, including fees, during the first six-months of 2007. During the first six months of 2007, the Company paid dividends twice.The dividend declared and paid was $0.044 per share in each quarter and amounted to an annual total of $358,000.The ability of the Company to pay future cash and stock dividends is subject to limitations under various laws and regulations and to prudent and sound banking practices, however we anticipate continuing to pay dividends on a quarterly basis for the foreseeable future. The following table summarizes the capital ratios of the Company and the Bank at the dates indicated: June 30, 2007 December 31, 2006 Well- Minimum Well- Minimum Actual Capitalized Required Actual Capitalized Required The Company Leverage capital 9.81 % 5.00 % 4.00 % 10.46 % 5.00 % 4.00 % Tier 1 risk-based 11.35 % 6.00 % 4.00 % 11.94 % 6.00 % 4.00 % Total risk-based 12.46 % 10.00 % 8.00 % 13.06 % 10.00 % 8.00 % The Bank Leverage capital 8.01 % 5.00 % 4.00 % 8.23 % 5.00 % 4.00 % Tier 1 risk-based 9.29 % 6.00 % 4.00 % 9.37 % 6.00 % 4.00 % Total risk-based 10.48 % 10.00 % 8.00 % 10.58 % 10.00 % 8.00 % Commitments and Off-Balance Sheet Risk The Bank maintains off-balance-sheet instruments in the normal course of business to meet the financing needs of its customers.These financial instruments include commitments to extend credit and standby letters of credit.These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized, if any, in the balance sheet.The Bank’s maximum exposure to loan loss in the event of nonperformance by the other party to the financial instruments for commitments to extend credit and standby letters of credit is represented by the contractual notional amount of these instruments.Such financial instruments are recorded when they are funded.Fair value of the Bank’s off-balance-sheet instruments (commitments to extend credit and standby letters of credit) is based on rates currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing.At June 30, 2007, the rates on existing off-balance-sheet instruments were equivalent to current market rates, considering the underlying credit standing of the counterparties. 24 Index Tabular disclosure of the Company’s contractual obligations as of the end of our latest fiscal year was provided in our Annual Report on Form 10-K for the year ended December 31, 2006.There have been no material changes outside the ordinary course of business in such contractual obligations during the first six months of 2007. Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company’s primary market risk exposure is interest rate risk and, to a lesser extent, liquidity risk. All of the Company’s transactions are denominated in U.S. dollars with no specific foreign exchange exposure. The Company has no agricultural-related loan assets and therefore has no significant exposure to changes in commodity prices. Any impact that changes in foreign exchange rates and commodity prices would have on interest rates is assumed to be insignificant. Interest rate risk is the exposure of the Company’s financial condition to adverse movements in interest rates. The Company derives its income primarily from the excess of interest collected on its interest-earning assets over the interest paid on its interest-bearing liabilities. The rates of interest the Company earns on its assets and owes on its liabilities generally are established contractually for a period of time. Since market interest rates change over time, the Company is exposed to lower profitability if it cannot adapt to interest rate changes. Accepting interest rate risk can be an important source of profitability and stockholder value; however, excessive levels of interest rate risk could pose a significant threat to the Company’s earnings and capital base. Accordingly, effective risk management that maintains interest rate risk at prudent levels is essential to the Company’s safety and soundness. Evaluating the exposure to changes in interest rates includes assessing both the adequacy of the process used to control interest rate risk and the quantitative level of exposure. The Company’s interest rate risk management process seeks to ensure that appropriate policies, procedures, management information and internal controls are in place to maintain interest rate risk at prudent levels with consistency and continuity. In evaluating the quantitative level of interest rate risk, the Company assesses the existing and potential future effects of changes in interest rates on its financial condition, including capital adequacy, earnings, liquidity and overall asset quality. There are two interest rate risk measurement techniques that may be used by the Company. The first, which is commonly referred to as GAP analysis, measures the difference between the dollar amount of interest-sensitive assets and liabilities that will be refinanced or repriced during a given time period. A significant repricing gap could result in a negative impact to the Company’s net interest margin during periods of changing market interest rates. 25 Index The following table depicts the Company’s GAP position as of June 30, 2007: Rate Sensitivity Analysis Within Three to One to After Three Twelve Five Five ($ in thousands) Months Months Years Years Total Assets Federal funds sold, short-term investments and interest- earning deposits $ 10,786 $ - $ - $ - $ 10,786 Securities available for sale 30 6,596 41,767 19,502 67,895 FHLBI and FRB stock - - - 3,113 3,113 Fixed rate loans 25,979 47,340 148,148 52,740 274,207 Variable rate loans 108,687 105,983 100,324 2,037 317,031 Allowance for loan losses - (7,176 ) Other assets - 35,785 Total assets $ 145,482 $ 159,919 $ 290,239 $ 77,392 $ 701,641 Liabilities Interest-bearing checking $ 2,483 $ 6,464 $ 24,743 $ 14,715 $ 48,405 Savings accounts 1,007 2,595 7,662 1,946 13,210 Money market accounts 8,954 23,143 67,515 16,824 116,436 Time deposits < $100,000 11,584 44,509 38,653 26 94,772 Time deposits $100,000 and over 60,833 91,607 94,260 - 246,700 Short-term borrowings - FHLB advances 15,150 9,500 9,200 - 33,850 Junior subordinated debt - - - 17,527 17,527 Noninterest-bearing checking - 76,035 Other liabilities - 4,170 Total liabilities 100,011 177,818 242,033 51,038 651,105 Stockholders' Equity 50,536 Total sources of funds $ 100,011 $ 177,818 $ 242,033 $ 51,038 $ 701,641 Net asset (liability) GAP $ 45,471 $ (17,899 ) $ 48,206 $ 26,354 $ Cumulative GAP $ 45,471 $ 27,572 $ 75,778 $ 102,132 $ Percent of cumulative GAP to total assets 6.5 % 3.9 % 10.8 % 14.6 % A second interest rate risk measurement used is commonly referred to as net interest income simulation analysis. A simulation model assesses the direction and magnitude of variations in net interest income resulting from potential changes in market interest rates. Key assumptions in the model include prepayment speeds on various loan and investment assets; cash flows and maturities of interest-sensitive assets and liabilities; and changes in market conditions impacting loan and deposit volume and pricing. These assumptions are inherently uncertain, subject to fluctuation and revision in a dynamic environment; therefore, a model cannot precisely estimate net interest income or exactly predict the impact of higher or lower interest rates on net interest income. Actual results will differ from simulated results due to timing, magnitude, and frequency of interest rate changes and changes in market conditions and the Company’s strategies, among other factors. In addition to changes in interest rates, the level of future net interest income is also dependent on a number of other variables, including the growth, composition and absolute levels of loans, deposits, and other earning assets and interest-bearing liabilities; economic and competitive conditions; potential changes in lending, investing, and deposit gathering strategies; client preferences; and other factors. The following table provides information about the Company’s financial instruments used for purposes other than trading that are rate sensitive to changes in interest rates as of June 30, 2007. It does not provide when these items may actually reprice.For loans receivable, securities, and liabilities with contractual maturities, the table presents principal cash flows and related weighted-average interest rates by contractual maturities as well as the Company’s historical experience of the impact of interest rate fluctuations on the prepayment of loans and mortgage backed securities.For core deposits (demand deposits, interest-bearing checking, savings, and money market deposits) that have no contractual maturity, the table presents principal cash flows and, as applicable, related weighted-average interest rates based upon the Company’s historical experience and management’s judgment, as applicable, concerning their most likely withdrawal behaviors.The most recent historical interest rates for core deposits have been assumed to apply for future periods in this table as the actual interest rates that will need to be paid to maintain these deposits are not currently known.Weighted average variable rates are based upon contractual rates existing at the report date. 26 Index Principal Amount Maturing in: ($ in thousands) Fair Value 06/30/08 06/30/09 06/30/10 06/30/11 06/30/12 Thereafter Total 6/30/2007 Rate sensitive assets: Fixed interest rate loans $ 73,319 $ 48,011 $ 34,800 $ 30,688 $ 24,973 $ 62,416 $ 274,207 $ 269,048 Average interest rate 7.27 % 6.89 % 6.84 % 6.91 % 6.96 % 5.69 % 6.72 % Variable interest rate loans 214,670 59,640 18,817 10,602 8,480 4,822 $ 317,031 317,031 Average interest rate 8.42 % 8.10 % 8.21 % 8.10 % 7.88 % 8.13 % 8.32 % Fixed interest rate securities 6,625 8,958 10,453 11,101 3,983 26,775 $ 67,895 66,973 Average interest rate 5.08 % 4.80 % 4.86 % 4.57 % 4.92 % 4.62 % 4.76 % Other interest bearing assets 10,786 - $ 10,786 10,786 Average interest rate 6.13 % 6.13 % Rate sensitive liabilities: Interest bearing checking 8,947 7,124 5,814 4,748 3,882 17,891 $ 48,406 48,406 Average interest rate 1.50 % 1.51 % 1.52 % 1.52 % 1.53 % 1.54 % 1.52 % Savings accounts 3,602 2,627 1,908 1,387 1,008 2,678 $ 13,210 13,210 Average interest rate 1.11 % 1.11 % 1.11 % 1.11 % 1.11 % 1.11 % 1.11 % Money market accounts 32,098 23,329 16,843 12,171 8,801 23,194 $ 116,436 116,436 Average interest rate 4.01 % 4.02 % 4.04 % 4.07 % 4.09 % 4.15 % 4.06 % Time deposits 208,532 110,006 22,751 34 123 26 $ 341,472 340,239 Average interest rate 5.08 % 5.48 % 4.11 % 4.32 % 4.55 % 4.05 % 5.14 % Fixed interest rate borrowings 9,500 4,000 5,200 - - 17,527 $ 36,227 34,751 Average interest rate 5.19 % 5.00 % 4.97 % - - 6.49 % 5.77 % Variable interest rate borrowings 15,150 - $ 15,150 15,150 Average interest rate 538.00 % - 5.38 % Item 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, we carried out an evaluation of the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities and Exchange Act of 1934), under the supervision and the participation of management, including our Principal Executive Officer and Principal Financial Officer.Based upon their evaluation, our Principal Executive Officer and our Principal Financial Officer concluded that our disclosure controls and procedures, and our internal control over financial reporting, are effective to provide reasonable assurance that information required to be disclosed by us in reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified by Securities and Exchange Commission rules and forms. Changes in Internal Control There were no changes in our internal control over financial reporting or in our procedures during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting, nor were we required to take nor did we take any corrective actions with regard to any significant deficiencies or material weaknesses in internal control over financial reporting. 27 Index PART II.OTHER INFORMATION Item 1.LEGAL PROCEEDINGS No material litigation Item 1a.RISK FACTORS No material changes from the Risk Factors disclosed in our Annual Report on Form 10-K for the year ended December 31, 2006. Item 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS (a) The annual meeting of the shareholders of the Company was held on May 15, 2007. (b) The following directors were elected at the meeting to serve until the annual meeting of shareholders in the year2010: Votes For Votes Withheld R.V. Prasad Mantravadi. MD 3,291,518 20,426 William G. Niezer 3,274,644 37,300 John V. Tippmann, Sr 3,287,645 24,299 In addition, the following directors continue in office until the annual meeting of shareholders in the year indicated: Keith E. Busse 2008 Debra A. Niezer 2007 Kathryn D. Callen 2009 Joseph D. Ruffolo 2009 Michael S. Gouloff 2008 Irene A. Walters 2008 Jerome F. Henry, Jr. 2009 (c)Other matters voted upon and the results of the voting were as follows: The shareholders voted 3,297,972 in the affirmative and 8,180 in the negative, with 5,793 abstentions, to ratify the appointment of Crowe Chizek and Company LLC as auditors of the Company for 2007. Item 6.EXHIBITS (a) Exhibits. 31.1 Rule 13a-14(a) /15-14(a) Certification of Chief Executive Officer. 31.2 Rule 13a-14(a) /15-14(a) Certification of Chief Financial Officer. 32.1 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350. 32.2 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350. 28 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TOWER FINANCIAL CORPORATION Dated:August 8, 2007 / s /Donald F. Schenkel Donald F. Schenkel, Chairman of the Board, President and Chief Executive Officer Dated:August 8, 2007 / s /Richard R. Sawyer Richard R. Sawyer Chief Financial Officer, and Secretary 29
